ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Eur-Pac Corporation                              )   ASBCA Nos. 61526, 61527, 61528
                                                 )              61529,61530,61531
                                                 )              61532,61533,61534
                                                 )
Under Contract No. N00104-l 7-P-BA5 l et al.     )

APPEARANCE FOR THE APPELLANT:                        Mr. Michael Cerulo
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Abram D. Burnett, III, Esq.
                                                      Associate Counsel
                                                     Courtney C. Hatcher, Esq.
                                                      Assistant Counsel
                                                      NA VSUP Weapon Systems Support
                                                      Mechanicsburg, PA

                               ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket with prejudice.

      Dated: January 3, 2019




                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61526, 61527, 61528, 61529,
61530, 61531, 61532, 61534, Appeals ofEur-Pac Corporation, rendered in conformance
with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2